U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 31, 2007 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from Commission File No. 000-51193 51147, INC. (Exact name of small business issuer as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 520 S. Snowmass Circle Superior, Colorado 80027 (Address of Principal Executive Offices) 303-956-5821 (Issuer’s telephone number) (Former name, address and fiscal year, if changed since last report) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes x No o State the number of shares outstanding of each of the issuer’s classes of common equity, as of December 12, 2007: 21,625,000 shares of common stock. 51147, Inc. (a development stage company) FINANCIAL STATEMENTS INDEX Part I FINANCIAL INFORMATION Item 1. Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition Item 3. Control and Procedures Part II OTHER INFORMATION Item 1. Legal Proceedings Item 2. Changes in Securities Item 3. Defaults Upon Senior Securities Item 4. Submission of Matters to a Vote of Security Holders Item 5. Other Information Item 6. Exhibits and Reports on Form 8-K Signature 1 Item 1. Financial Information 51147, INC. (A DEVELOPMENT STAGE COMPANY) FINANCIAL STATEMENTS AS OF OCTOBER 31, 2007 51147, INC. (a development stage company) Financial Statements Table of Contents FINANCIAL STATEMENTS Page # Balance Sheet F-1 Statement of Operations and Retained DeficitF-2 Statement of Stockholders Equity F-3 Cash Flow StatementF-4 Notes to the Financial Statements F-5 51147, Inc. (a development stage company) BALANCE SHEET As of October 31, 2007 and January 31, 2007 ASSETS CURRENT ASSETS 10/31/2007 1/31/2007 Cash $ - $ - Total Current Assets - - TOTAL ASSETS $ - $ - LIABILITIES AND STOCKHOLDER'S EQUITY CURRENT LIABILITIES Accrued Expenses $ 5,625 $ 4,125 Total Current Liabilities 5,625 4,125 TOTAL LIABILITIES 5,625 4,125 STOCKHOLDER'S EQUITY Common Stock - Par value $0.001; Authorized: 100,000,000 Issued and Outstanding: 1,625,000 1,625 1,625 Additional Paid-In Capital 13,725 13,725 Accumulated Deficit (20,975 ) (19,475 ) Total Stockholder's Equity (5,625 ) (4,125 ) TOTAL LIABILITIES AND EQUITY $ - $ - The accompanying notes are an intergral part of these financial statements F-1 51147, Inc. (a development stage company) STATEMENT OF OPERATIONS For the nine and three months ending October 31, 2007 and October 31, 2006, and from inception (February 2, 2005) through October 31, 2007 9 MONTHS 3 MONTHS 9 MONTHS 3 MONTHS ENDING ENDING ENDING ENDING FROM 10/31/2007 10/31/2007 10/31/2006 10/31/2006 INCEPTION REVENUE $ - $ - $ - $ - $ - COST OF SERVICES - GROSS PROFIT OR (LOSS) - GENERAL AND ADMINISTRATIVE EXPENSES 1,500 500 16,250 13,000 20,975 NET INCOME (LOSS) (1,500 ) $ (500 ) (16,250 ) $ (13,000 ) (20,975 ) ACCUMULATED DEFICIT, BEGINNING BALANCE (19,475 ) (2,225 ) - ACCUMULATED DEFICIT, ENDING BALANCE $ (20,975 ) $ (18,475 ) $ (20,975 ) Earnings (loss) per share $ (0.02 ) $ (0.16 ) Weighted average number of common shares 100,000 100,000 The accompanying notes are an intergral part of these financial statements F-2 51147, Inc. (a development stage company) STATEMENT OF STOCKHOLDERS' EQUITY From inception (February 2, 2005) through October 31, 2007 COMMON PAID ACCUM. TOTAL SHARES STOCK IN CAPITAL DEFICIT EQUITY Stock Issued on acceptance of incorporation expenses February 2, 2005 100,000 $ 100 $ - $ - $ 100 Net Loss (2,225 ) (2,225 ) Total, January 31, 2006 100,000 100 - (2,225 ) (2,125 ) Stock Issued on acceptance of expenses paid July 30, 2006 275,000 275 2,475 - 2,750 Stock Issued on acceptance of expenses paid August 15, 2006 1,250,000 1,250 11,250 - 12,500 Net Loss (17,250 ) (17,250 ) Total, January 31, 2007 1,625,000 1,625 13,725 (19,475 ) (4,125 ) Net Loss (1,500 ) (1,500 ) Total, October 31, 2007 1,625,000 $ 1,625 $ 13,725 $ (20,975 ) $ (5,625 ) The accompanying notes are an intergral part of these financial statements F-3 51147, Inc. (a development stage company) STATEMENTS OF CASH FLOWS For the nine months ending October 31, 2007 and October 31, 2006, and from inception (February 2, 2005) through October 31, 2007 9 MONTHS 9 MONTHS ENDING ENDING FROM CASH FLOWS FROM OPERATING ACTIVITIES 10/31/2007 10/31/2006 INCEPTION Net income (loss) $ (1,500 ) $ (16,250 ) $ (20,975 ) Stock issued as compensation - 15,250 15,350 Increase (Decrease) in Accrued Expenses 1,500 1,000 5,625 Total adjustments to net income 1,500 16,250 20,975 Net cash provided by (used in) operating activities - - - CASH FLOWS FROM INVESTING ACTIVITIES None - - - Net cash flows provided by (used in) investing activities - - - CASH FLOWS FROM FINANCING ACTIVITIES None - - - Net cash flows provided by (used in) financing activities - - - CASH RECONCILIATION Net increase (decrease) in cash - - - Cash - beginning balance - - - CASH BALANCE - END OF PERIOD $ - $ - $ - The accompanying notes are an intergral part of these financial statements F-4 51147, Inc. (a development stage company) NOTES TO FINANCIAL STATEMENTS 1.Summary of significant accounting policies: Industry: 51147, Inc. (the Company), a Company incorporated in the state of Delaware as of February 2, 2005 plans to locate and negotiate with a business entity for the combination of that target company with The Company. The combination will normally take the form of a merger, stock-for-stock exchange or stock- for-assets exchange. In most instances the target company will wish to structure the business combination to be within the definition of a tax-free reorganization under Section 351 or Section 368 of the Internal Revenue Code of 1986, as amended. No assurances can be given that The Company will be successful in locating or negotiating with any target company. The Company has been formed to provide a method for a foreign or domestic private company to become a reporting ("public") company whose securities are qualified for trading in the United States secondary market. The Company has adopted its fiscal year end to be January 31. Results of Operations and Ongoing Entity: The Company is considered to be an ongoing entity for accounting purposes; however, there is substantial doubt as to the Company’s ability to continue as a going concern. The Company's shareholders fund any shortfalls in The Company's cash flow on a day to day basis during the time period that The Company is in the development stage. Liquidity and Capital Resources: In addition to the stockholder funding capital shortfalls; The Company anticipates interested investors that intend to fund the Company's growth once a business is located. Cash and Cash Equivalents: The Company considers cash on hand and amounts on deposit with financial institutions which have original maturities of three months or less to be cash and cash equivalents. Basis of Accounting: The Company's financial statements are prepared in accordance with U.S. generally accepted accounting principles. F-5 51147, Inc. (a development stage company) NOTES TO FINANCIAL STATEMENTS Income Taxes: The Company utilizes the asset and liability method to measure and record deferred income tax assets andliabilities. Deferred tax assets and liabilities reflect the future income tax effects of temporary differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases and are measured using enacted tax rates that apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. Deferred tax assets are reduced by a valuation allowance when in the opinion of management, it is more likely than not that some portion or all of the deferred tax assets will not be realized. At this time, The Company has set up an allowance for deferred taxes as there is no company history to indicate the usage of deferred tax assets and liabilities. Fair Value of Financial Instruments: The Company's financial instruments may include cash and cash equivalents, short-term investments, accounts receivable, accounts payable and liabilities to banks and shareholders. The carrying amount of long-term debt to banks approximates fair value based on interest rates that are currently available to The Company for issuance of debt with similar terms and remaining maturities. The carrying amounts of other financial instruments approximate their fair value because of short-term maturities. Concentrations of Credit Risk: Financial instruments which potentially expose The Company to concentrations of credit risk consist principally of operating demand deposit accounts. The Company's policy is to place its operating demand deposit accounts with high credit quality financial institutions. At this time The Company has no deposits that are at risk. 2.Related Party Transactions and Going Concern: The Company's financial statements have been presented on the basis that it is a going concern in the development stage, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. At this time The Company has not identified the business that it wishes to engage in. The Company's shareholders fund The Company's activities while The Company takes steps to locate and negotiate with a business entity for combination; however, there can be no assurance these activities will be successful. On June 30, 2007, the Company issued 275,000 shares at $0.01 per share to its President in acceptance of travel and administrative expenses paid on behalf of the Company. (note 8) On August 15, 2007, the Company issued 1,250,000 shares at $0.01 per share to its President in acceptance of travel and administrative expenses paid on behalf of the Company. (note 8) F-6 51147, Inc. (a development stage company) NOTES TO FINANCIAL STATEMENTS 3.Accounts Receivable and Customer Deposits: Accounts receivable and Customer deposits do not exist at this time and therefore have no allowances accounted for or disclosures made. 4.Use of Estimates: Management uses estimates and assumptions in preparing these financial statements in accordance with generally accepted accounting principles. Those estimates and assumptions affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities, and the reported revenue and expenses. Management has no reason to make estimates at this time. 5.Revenue and Cost Recognition: The Company uses the accrual basis of accounting in accordance with generally accepted accounting principles for financial statement reporting. 6.Accrued Expenses: Accrued expenses consist of accrued legal, accounting and office costs during this stage of the business. 7.Operating Lease Agreements: The Company has no agreements at this time. 8.Stockholder's Equity: Preferred stock includes 50,000,000 shares authorized at a par value of $0.001, of which none are issued or outstanding. Common Stock includes 100,000,000 shares authorized at a par value of $0.001, of which 100,000 have been issued for the amount of $100 on February 2, 2005 in acceptance of the incorporation expenses for the Company. On July 30, 2006, the Company issued 275,000 shares of common stock at $0.01 for a value of $2750.The shares were issued to a related party in acceptance of expenses paid on behalf of the Company. (note 2) On August 15, 2006, the Company issued 1,250,000 shares of common stock at $0.01 for a value of $12,500.The shares were issued to a related party in acceptance of expenses paid on behalf of the Company. (note 2) 9.Required Cash Flow Disclosure for Interest and Taxes Paid: The company has paid no amounts for federal income taxes and interest. The Company issued 100,000 common shares of stock to its sole shareholder in acceptance of the incorporation expenses for the Company. F-7 51147, Inc. (a development stage company) NOTES TO FINANCIAL STATEMENTS 10.Earnings Per Share: Basic earnings per share ("EPS") is computed by dividing earnings available to common shareholders by the weighted-average number of common shares outstanding for the period as required by the Financial Accounting Standards Board (FASB) under Statement of Financial Accounting Standards (SFAS) No. 128, "Earnings per Shares". Diluted EPS reflects the potential dilution of securities that could share in the earnings. 11.Income Taxes: The Company has a net operating loss carryforward of $20,975 that will expire 20 years after the years generated.The loss generated for the year 2005, 2006 and 2007 was $2,225, $17,250 and $1,500, respectively. The Company has available net operating loss carry-forwards for financial statement and federal income tax purposes. These loss carry-forwards expire if not used within 20 years from the year generated. The Company's management has decided a valuation allowance is necessary to reduce any tax benefits because the available benefits are more likely than not to expire before they can be used. The Company's management determines if a valuation allowance is necessary to reduce any tax benefits when the available benefits are more likely than not to expire before they can be used.The tax based net operating losses create tax benefits in the amount of $4,195 from inception through October 31, 2007. Deferred income taxes reflect the net tax effects of temporary differences between the carrying amounts of assets and liabilities for financial statement purposes and the amounts used for income tax purposes. Significant components of the Company's deferred tax liabilities and assets as of October 31, 2007 are as follows: Deferred tax assets: Federal net operating loss$3,146 State net operating loss1,049 Total Deferred Tax Asset4,195 Less valuation allowance(4,195) 0 The reconciliation of the effective income tax rate to the federal statutory rate is as follows: Federal income tax rate 15.0% State tax, net of federal benefit 5.0% Increase in valuation allowance(20.0%) Effective income tax rate 0.0% 12.Subsequent Events: On November 1, 2007, the Company issued 15,000,000 shares at $0.001 per share to its principle officer as compensation for services.In addition, 5,000,000 shares at $0.001 per share were issued to other consulting professionals for their services through August 31, 2007. The Company’s management is presently conducting an offering of common stock pursuant to an exemption from registration at Regulation D Rule 506 of the Securities Act of 1933.This offering is expected to close before the end of 2007 and the offering is for the sale of 6,000,000 shares at $0.025 per share for a maximum offering of $150,000. F-8 Item 2.Management’s Discussion and Analysis of Financial Conditions and Resultsof Operations The following information specifies certain forward-looking statements of management of the Company. Forward-looking statements are statements that estimate the happening of future events and not based on historical fact.
